Citation Nr: 0210733	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-50 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the feet alleged as due to treatment 
by the Department of Veterans Affairs (VA) during 
hospitalization in June and July, 1991.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February to August 
1956.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).  
The Board remanded the case in February 2001.

The St. Petersburg, Florida Regional Office currently has 
jurisdiction over this case.


FINDING OF FACT

There is no competent medical evidence that the veteran has 
additional disability of the feet, including pain, deformity 
and arthritis, secondary to surgical treatment at a VA 
medical facility in June and July 1991.


CONCLUSION OF LAW

The veteran is not entitled to compensation under 38 U.S.C.A. 
§ 1151 for additional disability arising from VA 
hospitalization and surgical treatment in June and July 1991.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran's claim is for compensation under 38 U.S.C.A. 
§ 1151 for additional disability of the feet alleged as due 
to surgical treatment by VA during hospitalization in June 
and July, 1991.  The veteran submitted his claim in March 
1993 and there is nothing in the record to indicate the need 
for the submission of an application form with regard to the 
claim.  Thus, there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The RO issued a statement of the case (SOC) in September 
1996.  The veteran submitted additional medical record with 
his substantive appeal in October 1996.  A supplemental 
statement of the case (SSOC) was issued in February 1997.  
Subsequently, the veteran submitted additional medical 
records on several occasions.  SSOC's were issued in October 
1997 and August 2000.  In February 2001, the Board remanded 
the case, in part to allow the RO to review the claims file 
and ensure that all notification and development action 
required by the VCAA was completed.  By letter dated in May 
2001, the veteran was notified of the provisions of the VCAA.  
This letter notified the veteran of the type of evidence 
necessary to substantiate the claim.  It informed him of what 
records would be retrieved by the VA and that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The veteran subsequently submitted additional private 
medical records.  These documents together listed the 
evidence considered, the legal criteria for evaluating each 
of the claims, an analysis of the facts as applied to the 
applicable law, regulations and criteria, and informed the 
veteran of the information and evidence necessary to 
substantiate the claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The RO has obtained the complete VA clinical medical records 
regarding the surgeries performed in June and July 1991 and 
follow-up treatment.  In addition, additional VA medical 
records dated from 1991 to 1998 have been submitted.  The 
veteran has also submitted copies of private treatment 
records.  The veteran has not identified any other VA 
treatment records or any additional private treatment records 
pertaining to his claim.  VA has undertaken reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefits sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The RO has obtained a VA medical 
opinion dated in October 1998.  The record contains ample 
clinical findings on which to base a decision and the Board 
finds that no additional VA opinions or examinations are 
needed.

On appellate review, there are no areas in which further 
development is needed.  The RO has considered the VCAA, and 
its requirements have been substantially met by the RO.  
There would be no possible benefit to the claimant in 
remanding this case to the RO for it to consider the 
regulations implementing the VCAA in the first instance, as 
the regulations do not provide any rights beyond those 
provided by the VCAA.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA regulations, poses no harm 
or prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  



II.  Entitlement to compensation under 38 U.S.C.A. § 1151

The veteran submitted his claim in March 1993.  He asserts 
that he has additional disability of the feet due to surgery 
performed on the right foot in June 1991 and on the left foot 
in July 1991.  He contends that prior to the surgeries he did 
not have any problem with either foot.  He alleges that he 
had a recurring callus on the right foot prior to the 
surgery.  He contends that he sought to have the callus 
removed from the right foot and was told that he had a bunion 
problem that could be eliminated by simple surgery.  He 
contends that he had to have subsequent surgical procedures 
on both feet as a result of the June and July 1991 surgeries.

The statute under which the veteran has claimed benefits has 
been subsequently amended.  See 38 U.S.C.A. § 1151 (West 
Supp. 2002).  However, it is not applicable to claims, such 
as the veteran's, filed prior to its effective date of 
October 1, 1997.  See VAOPGCPREC 40-97.  Regulations 
governing claims under the previous version of section 1151 
are still codified at 38 C.F.R. § 3.358, however, and 
citation will be to the current Code of Federal Regulations 
for that section.

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2001).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  38 C.F.R. § 3.358(b)(1) (2001).  
As applied to medical and surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii) (2001).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training or hospitalization, etc. was 
authorized.  38 C.F.R. § 3.358(b)(2) (2001).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West Supp. 2002).

The determinative issue is whether an additional disability 
resulted from the surgeries performed in June and July 1991.  

A November 1990 podiatry outpatient record noted complaints 
of a painful bunion for four years.  A plantar medial callus 
on the right metatarsal head was noted.  The assessment was 
tyloma plantar medial right metatarsal phalangeal joint 
(MPJ).

A May 1991 outpatient record noted hallux abducto valgus 
(HAV) on the right first MPJ.  A May 1991 x-ray showed 
bilateral hallux valgus and bunion formation, worse on the 
right, with slight marginal articular spurring, and cystic 
change in the medial first metatarsal head.  It was indicated 
that the veteran was in need of a right bunion correction.  A 
June 1991 record shows that the veteran was seen for surgical 
evaluation of a right HAV.  It was indicated that he was to 
be scheduled for Austin bunionectomy on June 19, 1991.  A 
June 1991 Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures, dated June 
18, 1991, shows that the procedure to be performed would 
attempt to correct the bunion deformity of the right big toe 
joint which might require use of pins, screws or implants.  
The veteran signed the form, indicating that he understood 
the nature of the proposed procedure, attendant risks 
involved and expected results as described and requested that 
such procedure be performed.  June 1991 operation reports 
show that a right Austin bunionectomy with K-wire fixation 
was performed.  Post-operative nursing notes dated in June 
1991 show that the veteran had complaints of pain but no 
other problems were noted.  A July 1991 note shows that a 
surgical pin was removed from the right great toe.  A July 
1991 entry noted that he was three weeks status post 
bunionectomy of the right foot which was healing well with 
some edema.  It was noted that there was a hyperpigmented 
area secondary to ambulation and friction of wound dressings.  

A July 17, 1991 pre-operative note shows that the veteran 
presented for elective surgical correction of a bunion of the 
left foot.  A July 17, 1991 Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures shows that the procedure to be performed was 
correction of bunion deformity of left foot, including 
removal of bone, possible total joint implant or pin 
fixation.  The veteran signed the form, indicating that he 
understood the nature of the proposed procedure, the 
attendant risks involved and expected results as described 
and requested that such procedure be performed.

A July 1991 postoperative note shows that a total joint 
implant of the left first MPJ was performed.  The 
postoperative diagnosis was HAV deformity - cartilaginous 
erosion left first MPJ.  It was noted that the veteran 
tolerated the anesthesia and procedure well.  The left first 
MPJ was noted to have good range of motion post-operatively 
with no binding.  All digits were noted to be well perfused 
and in good alignment.  A July 25, 1991 entry noted some 
erythema at the distal part of incision with some drainage 
and the assessment was suture reaction, otherwise progressing 
well.  An August 1, 1991 entry noted that he was two weeks 
status postoperative total joint implant of the left foot.  
The veteran complained of mild pain in the left foot and 
expressed relief with removal of bandages.  He also 
complained of pain and swelling in the right hallux.  It was 
noted that he was five weeks status post Kellar procedure.  
There was mild edema bilaterally at the first MPJ.  There was 
minimal erythema and good range of motion at both joints.  It 
was indicated that the pain was secondary to pressure of the 
bandage, and he was progressing well.  An August 8, 1991 
entry noted that he was progressing well and that there was 
good range of motion at both first MPJs.  He was ambulating 
freely.  

The June to July 1991 VA Discharge Summary shows that in June 
1991, after informed consent, the veteran underwent a Kellar 
bunionectomy with pin fixation on the right foot for 
correction of a painful bunion.  The deformity was corrected 
and the right hallux was noted to be well perfused and in 
good alignment.  The veteran experienced excessive pain and 
was kept in house for pain management.  In July 1991, after 
informed consent, he underwent surgical correction of bunion 
deformity of the left foot.  A total joint implant procedure 
was performed and all digits were noted to be well perfused 
and in good alignment postoperatively.  He had been seen 
since the procedure and ambulated freely on both feet.

A January 1992 private hospital record shows that the veteran 
complained of pain of the left foot and feeling like 
something was moving around or going to burst out.  The left 
foot implant was removed.  

A December 1992 VA Prosthetic Clinic Team treatment note 
indicates that the veteran complained of pain when 
ambulating.  The examiner indicated that on physical 
examination, the pain appeared to be on the second 
metatarsals, bilaterally.  It was indicated that review of x-
rays indicated that the etiology of the pain was most likely 
bone degeneration of the second metatarsals.  There was 
marked valgus of the foot/ankle joint contributing to pes 
planus, bilaterally.  Range of motion of the left foot was 
restricted.  Orthotics and metatarsal pads were prescribed.

A February 1993 VA admission physical report shows that the 
veteran was admitted to a VA domiciliary.  Physical 
examination of the feet revealed surgical scars on each first 
MPJ.  The right first toe deviated medially.  The right foot 
at rest seemed to fall into varus position.  The third MPJ on 
the left seemed to be closer to the plantar surface than on 
the right and there was callus formation underneath.  X-rays 
of the feet were done, and some internal supports were made 
to take the weight off the pressure points.  The impressions 
included painful feet, which the examiner did not believe 
would be resolved.  

A June 1993 VA orthopedics progress note shows that the 
veteran complained of chronic foot pain with walking, more on 
the left than the right.  An x-ray of the right foot showed 
avascular necrosis (AVN) of the right first MPJ.  An x-ray of 
the left foot showed transfer of Freiberg's infraction lesion 
of the second metatarsal head and implant of the first 
metatarsal head.  The impression was status post bilateral 
bunionectomy with AVN on left (sic) first metatarsal head and 
right (sic) Freiberg's infraction (AVN) on second metatarsal 
head.  

A January 1994 VA hospital summary shows that the veteran was 
diagnosed with hypertropic keratoses bilaterally, more on the 
left than right.  It was noted that he was status post 
bunionectomy times two in 1992 [sic] and had since developed 
a painful keratosis on the third left metatarsal.  A left 
third metatarsal neck dorsiflexing closing wedge osteotomy 
was performed without apparent complications.  

An October 1994 VA hospital summary shows that veteran 
reported bilateral foot pain since undergoing bilateral 
bunionectomies in 1991.  It was noted that following surgery 
in 1994 on the left foot, there was improvement in pain.  He 
reported pain over the medial right forefoot with walking or 
standing, especially over the right second proximal 
interphalangeal (PIP) joint.  The diagnosis was right second 
toe PIP joint recurvatum deformity.  The veteran underwent 
right second toe PIP joint resection-arthrodesis.

A May 1995 statement of Dr. Wolf indicated that the veteran 
was his patient at the Portland VAMC.  It was noted that he 
underwent multiple foot surgeries and required a walker to 
ambulate.  

A September 1995 private medical report showed that the chief 
complaint was pain in the first metatarsal area of the right 
foot.  The history of the June and July 1991 surgeries was 
noted.  It was indicated that he had an arthroplasty of the 
right second toe in October 1995 [sic] for correction of a 
hammer toe which the veteran believed was caused by 
recurrence of the right foot bunion.  (N.b., the veteran's 
medical records show surgery on the right second toe in 
October 1994.)  The diagnoses were HAV with bunion exostosis 
of the right foot, apparent muscle weakness anterior right 
leg and elevated left second toe.  The examiner addressed the 
question of whether there is impairment as a result of June 
and July 1991 surgeries.  The examiner opined that the muscle 
weakness in the right leg is not due to the surgery, that the 
elevatus of the left second toe is associated with the 
surgery on the second toe and that the hallux valgus on the 
right foot is a recurrence of the original problem which was 
not appreciably helped by surgery.  

An August 1996 VA physician's statement noted the veteran's 
recurrent problems and multiple surgeries to his left and 
right feet and that he was disabled from walking distances 
over several hundred feet.

A December 1996 VA Request for Prosthetic Service notes in 
the Remarks section that the veteran had surgery four years 
earlier and that the deformity and pain is directly related 
to the surgical outcome.  It is not indicated that the person 
making the request is a physician.  

A March 1997 medical record shows that the veteran was 
admitted for detoxification.  Examination of the extremities 
showed normal range of motion.  Bilateral flat feet were 
noted and no other obvious deformities were found.  The Axis 
III impression, relating to general medical condition, 
included bilateral foot pain secondary to flat feet and 
previous foot deformity and surgery.  

An April 1997 VA x-ray report showed marked arthritic changes 
at the first MPJ of the right foot.  There was joint space 
narrowing interarticular sclerosis.  There were postsurgical 
changes with a rectangular density placed at the left first 
MPJ.  There was marked irregularity of the adjacent bones.  
There was deformity of the distal portion of the second 
metatarsal with arthritic changes at the second MPJ.  There 
was some milder deformity at the third metatarsal, most 
likely from an old injury.  

A May 1997 VA x-ray report included an impression of marked 
degenerative joint disease of the right first MPJ and mild 
degenerative change of both feet.  

A June 1997 VA x-ray report included an impression of 
osteoarthritis of both first MPJ, gout may be considered.  

A July 1997 VA podiatry consultation report shows that the 
veteran complained of inability to stand, edema, pain, and 
bilateral tingling.  The examiner indicated that the veteran 
had bunion surgery and other foot surgeries which he read 
from his record.  It was noted that x-rays at another VA 
stated arthritis and status post surgical.  It was also 
indicated that impression of the June 1997 x-ray suggested 
moderate osteoarthritis of MPJ bilaterally and suggested 
gout.  The impression was osteoarthritis with secondary 
changes status post foot surgery.  

An August 1997 VA x-ray report included an impression of 
status post joint prosthesis of left first MPJ, degenerative 
changes noted.  Degenerative joint disease of second 
metatarsophalangeal joint and severe erosive arthritis of 
right first metatarsophalangeal joint.  

A November 1997 VA Rheumatology outpatient record noted that 
the basic problem was degenerative joint disease of the feet, 
most of which is post-operative.  

In October 1998, a VA physician reviewed the veteran's claims 
file and concluded that the veteran's surgeries neither 
caused nor worsened his disabilities.  The examiner said that 
review of the records show that the veteran had significant 
pain before his surgery for several months, such that he 
could not walk on his feet or wear shoes.  At that time he 
did have severe hallux valgus, bunion formation, and 
degenerative arthritis in his feet.  Follow-up x-rays and 
evaluation seemed to show that the surgery was effective in 
improving his bunion and joint problems.  The examiner opined 
that it is much more likely that the veteran's problem is a 
natural progression of this disease as opposed to any damage 
from the surgery.  

An August 2001 private medical statement from Dr. Spuza 
indicated that the veteran had been under her care since 
November 2000.  He suffered from chronic bilateral foot pain 
associated with multiple surgical procedures involving both 
feet, low back pain (laminectomy L4-5), herniated disc 
disease lumbar spine, depression and anxiety.  

A November 2001 statement of Dr. Spuza said that the veteran 
suffered from chronic bilateral foot pain and deformity of 
the third phalanx of the right foot, both associated with 
multiple surgical procedures involving both feet.  It was 
noted that he underwent two major bunionectomies performed at 
a VA medical center and two additional surgeries.  Recent 
radiology reports showed continued problems with his feet, 
including rheumatoid arthritis of both feet and the need for 
additional surgery (fusion of the right first phalanx), which 
the veteran was hesitant to schedule since there was no good 
prognosis on the outcome of this surgery.   

After a full review of the record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim  The evidence shows that the veteran has current 
bilateral foot disability, manifested by degenerative joint 
disease of both feet with associated pain and inability to 
walk.  There is, therefore, medical evidence of additional 
disability of the feet.  However, the medical evidence does 
not establish that the additional disability of the feet is 
the result of the surgeries performed in June and July 1991.

The evidence shows that the veteran was advised of the nature 
and risks of the surgeries performed in June and July 1991 
and consented to those procedures.  The medical evidence 
shows that the veteran tolerated each procedure, and there is 
no evidence of any post-operative complications.  

In January 1992, the implant of the left foot was removed.  
In January 1994 surgery was performed on the left third 
metatarsal.  In October 1994, he underwent right second toe 
PIP joint resection-arthrodesis.  The veteran has asserted 
that that the additional foot surgeries were necessitated by 
the 1991 foot surgeries.  This evidence, however, does not 
contain a competent medical opinion relating any of the 
procedures to either of the 1991 surgeries and has no 
probative value.

The May 1995 statement of Dr. Wolf and the August 1996 VA 
physician's statement each noted the multiple foot surgeries 
but neither includes an opinion as to whether there is 
additional disability attributable to the 1991 foot 
surgeries.  The November 1997 VA rheumatology outpatient 
record noted post-operative degenerative joint disease of the 
feet, without specifying that the current disability was due 
to the 1991 surgeries.  These statements have no probative 
value with regard to the veteran's claim.

The September 1995 private medical statement includes an 
opinion as to whether there is additional impairment as 
result of the June and July 1991 surgeries.  The examiner 
concluded that muscle weakness in the right leg was not due 
to the surgery and that elevatus of the left second toe is 
associated with the surgery on the second toe, but did not 
relate that condition to the June and July 1991 surgeries, 
which did not involve the second toe.  He also concluded that 
right foot hallux valgus is a recurrence of the original 
problem which was not appreciably helped by surgery.  He did 
not indicate that there is additional disability of the right 
foot caused by the June and July 1991 surgeries.  This 
statement has no probative value with regard to the veteran's 
claim because it does not contain any competent medical 
evidence showing that there is additional disability due to 
the June and July 1991 surgeries.

The December 1996 VA Request for Prosthetic Service includes 
a notation that deformity and pain is directly related to the 
surgical outcome of surgery four years earlier.  This 
statement has no probative value because it does not specify 
which of the multiple surgeries the veteran has undergone and 
there is no evidence that this statement was written by a 
competent medical professional.

The July 1997 VA podiatry consultation report included an 
impression of osteoarthritis with secondary changes status 
post foot surgery.  That record shows that the veteran 
reported bunion surgery and other foot surgeries to the 
examiner.  While the examiner indicated that he had reviewed 
several VA x-ray reports, there is no indication that he 
reviewed the entire medical record, including the reports 
related to the 1991 surgeries.  The Court has held that 
medical opinions based on an inaccurate factual premise have 
no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
This statement has no probative value as it is merely a 
recitation of the appellant's self-reported history.

The October 1998 opinion of a VA physician was based on a 
review of the veteran's complete claims file and all the 
medical records associated with his 1991 surgeries.  The 
examiner concluded that VA surgeries did not result in 
additional disability of the feet and opined that it was much 
more likely that the veteran's disability is a natural 
progression of the disease as opposed to any damage from 
surgery.  This statement is highly probative because it is 
based on a complete review of the record.  

The August 2000 statement of Dr. Spuza indicated that the 
veteran had chronic foot pain associated not only with 
multiple surgeries involving both feet but also associated 
with low back pain, herniated disc disease of the lumbar 
spine, depression and anxiety.  In the November 2000 
statement, Dr. Spuza indicated that the veteran had chronic 
bilateral foot pain and deformity of the third phalanx of the 
right foot, both associated with multiple surgical procedures 
involving both feet.  While the history of the 1991 and 
subsequent surgeries are noted, there is no indication that 
Dr. Spuza reviewed the veteran's claim file in preparing 
these statements.  Once again, the Board emphasizes that a 
medial opinion based on an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. at 460-461.  
In the instant case, since there is no indication that the 
statements of Dr. Spuza are based on anything other than the 
appellant's own account, they have no probative value.

The evidence in support of his claim includes the veteran's 
own assertions that his current bilateral foot disability is 
the result of the surgeries performed in June and July 1991.  
His statements, however, are not probative evidence, a lay 
person cannot advance probative evidence of a medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds that the veteran is 
not entitled to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the feet as a result of surgeries 
performed in June and July 1991.  The Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
additional disability arising from VA hospitalization and 
medical treatment in June and July 1991 is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

